Citation Nr: 1314937	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1999 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In November 2012, the Board reopened the Veteran's claim for service connection of a low back disorder and remanded the appeal for further evidentiary development.  The case now returns to the Board following the completion of the ordered development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, on the May 2010 VA Form 9, the Veteran indicated that he did not want a Board hearing.  However, the Veteran recently wrote that he would like to have a Board hearing held by videoconference at the Des Moines RO in connection with the appeal.  See March 2013 VA Form 21-4138.  Because the Veteran has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with the appeal, a remand to satisfy the hearing request is warranted.  Board videoconference hearings are scheduled by the RO, and the Board is remanding the case for that purpose.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


